Case 5:18-cv-00178-TBR-LLK Document 43 Filed 10/20/20 Page 1 of 3 PageID #: 364




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                          CIVIL ACTION NO. 5:18-CV-00178-TBR

DION L. LUTHER                                                           PLAINTIFF

v.

KENTUCKY DEPARTMENT OF CORRECTIONS, et al.,                              DEFENDANTS


                        MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon pro se Plaintiff Dion Luther’s (“Luther”) Motion

for Partial Summary Judgment. [DN 32]. Defendants have responded. [DN 38]. Luther has not

replied and the time to do so has passed. As such, this matter is ripe for adjudication. For the

reasons that follow, IT IS HEREBY ORDERED that Luther’s Motion for Partial Summary

Judgment [DN 32] is DENIED.

                                         I. Background

       Luther is an inmate at Luther Luckett Correctional Complex. This claim, however, arises

from matters when Luther was an inmate at Kentucky State Penitentiary (“KSP”). After review by

the Court, Luther’s remaining claims are: (1) First Amendment and RLUIPA violation against

Grief and Smith for the denial of an Ital diet; (2) First Amendment and RLUIPA violation against

Kleymeyer for the denial of creational banners; and (3) First Amendment and RLUIPA violation

against Kleymeyer and Smith for the denial of Bobo Ashanti robes. [DN 6 at 10.]

       In a previous motion for summary judgment, this Court dismissed all claims against

defendants Grief and Smith. [DN 18]. Luther now moves for summary judgment on his First

Amendment and RLUIPA claims regarding the denial of Bobo Ashanti robes.

                                        II. Legal Standard
Case 5:18-cv-00178-TBR-LLK Document 43 Filed 10/20/20 Page 2 of 3 PageID #: 365




       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                            III. Discussion

       Luther argues he is entitled to summary judgment because the “Defendants have not denied

or presented any evidence which would challenge the Plaintiff’s claim. They do not argue that the

wearing of a robe is not a legitimate religious practice of the Bobo Ashanti.” [DN 32 at 5].

However, it is Luther who has the burden to prove there is no genuine issue of material fact. Luther
Case 5:18-cv-00178-TBR-LLK Document 43 Filed 10/20/20 Page 3 of 3 PageID #: 366




has not pointed to any law that would entitle him to summary judgment. Further, discovery has

not been completed. Discovery is to be completed by November 1, 2020. [DN 29]. Luther only

recently responded to discovery requests by Defendants. [DN 41]. As such, summary judgment on

this matter prior to discovery taking place would be premature and this motion must be denied.

                                          IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Luther’s Motion for Partial

Summary Judgment [DN 32] is DENIED.

       IT IS SO ORDERED.




                                                                            October 20, 2020




cc: Dion Luther
    275398
    Luther Luckett Correctional Complex
    1612 Dawkins Road
    LaGrange, KY 40031
    PRO SE
